Case 19-32231-jal     Doc 332     Filed 09/14/20    Entered 09/14/20 17:52:27       Page 1 of 4




Heidi McIntosh (CO SBN 48230, pro hac vice)
Earthjustice
633 17th Street, Suite 1600
Denver, Colorado 80220
303.623.9466
hmcintosh@earthjustice.org

Marie Elizabeth Logan (CA SBN 308228, pro hac vice)
Earthjustice
50 California Street, Suite 500
San Francisco, California 94111
415.217.2000
mlogan@earthjustice.org

Counsel to Sierra Club and Utah Chapter
Of the Sierra Club


                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION


    IN RE:                                                         Chapter 11

    INSIGHT TERMINAL SOLUTIONS, LLC, et al. 1                      Case No. 19-32231

        Debtors                                                    (Jointly Administered)

                                                                   Judge Joan A. Lloyd



    NOTICE OF WITHDRAWAL OF NOTICE OF INFORMATION AND NOTICE OF
                 UPDATED INFORMATION PERTAINING TO
            DEBTOR INSIGHT TERMINAL SOLUTIONS, LLC’S AND
               DEBTOR INSIGHT TERMINAL HOLDINGS, LLC’S
     PROPOSED FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION




1
  The Debtors in these chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-
32231) and Insight Terminal Holdings, LLC (Case No. 19-32232). The Court has ordered the
joint administration of theses chapter 11 cases. The docket in this Case No. 19-32231 should be
consulted for all matters affecting the above listed cases.


                                               1
Case 19-32231-jal      Doc 332      Filed 09/14/20     Entered 09/14/20 17:52:27         Page 2 of 4




       1.      On August 5, 2020, Sierra Club filed a Notice of Information Pertaining to

Debtor Insight Terminal Solutions, LLC’s and Debtor Insight Terminal Holdings, LLC’s

Proposed First Amended Chapter 11 Plan of Reorganization. ECF No. 285.

       2.      On September 8, 2020, Sierra Club supplemented its earlier filing by filing a

Notice of Updated Information Pertaining to Debtor Insight Terminal Solutions, LLC’s and

Debtor Insight Terminal Holdings, LLC’s Proposed First Amended Chapter 11 Plan of

Reorganization. ECF No. 320.

       3.      Sierra Club’s intent with these filings was to ensure that the Court was aware of

information material to its consideration of whether the Debtors’ Proposed First Amended

Chapter 11 Plan of Reorganization was feasible and in compliance with all applicable non-

bankruptcy law as required by 11 U.S.C. § 1129(a)(3) and (a)(11). In particular, Sierra Club

sought to draw the Court’s attention to facts which contradicted the Debtors’ assertions that the

Utah Funds will be available to fund the plan, including, among other things, statutory

limitations on how the Throughput Infrastructure Fund may be used, see Utah Code Ann. 35A-8-

309; the prohibition on the use of public funds for private purposes; and on certain bidding and

other requirements to which the Permanent Community Impact Fund Board, (which administers

the funds sought to be used for the reorganization plan proposed by ITS) is subject. In neither of

its two filings did Sierra Club take a formal position regarding the Debtors’ Proposed First

Amended Plan or any other motion pending before the Court. See ECF No. 285 at 3; ECF No.

320 at 2.

       4.      On September 11, 2020, the Debtors filed a Motion to Strike Sierra Club’s

Filings. ECF No. 325. In that motion, the Debtors did not deny any of the factual assertions in

either of Sierra Club’s filings, nor did they argue that the information is irrelevant to the Court’s




                                                  2
Case 19-32231-jal      Doc 332     Filed 09/14/20     Entered 09/14/20 17:52:27        Page 3 of 4




determination of whether the Debtors’ Proposed First Amended Plan is lawful and feasible.

Instead, the Debtors claimed that Sierra Club lacks standing to bring that information to the

attention of the Court. The Debtors made no effort to contact Sierra Club prior to filing the

Motion to Strike.

       5.      To avoid expending the Court’s limited resources adjudicating the Debtors’

motion to strike, Sierra Club hereby withdraws its Notice of Information [ECF No. 285] and

Notice of Updated Information [ECF No. 320].




Dated: September 14, 2020                        By: /s/ Heidi J. McIntosh
                                                     Heidi J. McIntosh, CO SBN 48230
                                                     (pro hac vice)
                                                     EARTHJUSTICE
                                                     633 17th Street, Suite 1600
                                                     Denver, CO 80202
                                                     Telephone: (303) 623-9466

                                                     Marie Elizabeth Logan, CA SBN 308228
                                                     (pro hac vice)
                                                     EARTHJUSTICE
                                                     50 California Street, Suite 500
                                                     San Francisco, California 94111
                                                     Telephone: (415) 217-2000

                                                     Attorneys for Interested Parties Sierra Club
                                                     and Utah Chapter of Sierra Club




                                                 3
Case 19-32231-jal      Doc 332     Filed 09/14/20   Entered 09/14/20 17:52:27   Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that on September 14, 2020, the foregoing NOTICE OF WITHDRAWAL OF

NOTICE OF INFORMATION AND NOTICE OF UPDATED INFORMATION

PERTAINING TO DEBTOR INSIGHT TERMINAL SOLUTIONS, LLC’S AND DEBTOR

INSIGHT TERMINAL HOLDINGS, LLC’S PROPOSED FIRST AMENDED CHAPTER 11

PLAN OF REORGANIZATION was served on all parties authorized to receive notice through the

Court’s ECF notice system in this case.


                                                    /s/ Heidi J. McIntosh
                                                    Heidi J. McIntosh




                                               4
